


110 HR 6431 IH: Department of Veterans Affairs

U.S. House of Representatives
2008-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6431
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2008
			Mr. Buyer introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to require the
		  Secretary of Veterans Affairs to submit to Congress reports in electronic
		  form.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Veterans Affairs
			 Electronic Reporting Act of 2008.
		2.Submission of reports
			 to Congress by Secretary of Veterans Affairs in electronic form
			(a)Submission of
			 reportsChapter 1 of title 38, United States Code, is amended by
			 adding at the end the following:
				
					117.Reports to
				Congress: submission in electronic form
						(a)RequirementWhenever the Secretary or any other
				official of the Department is required by law to submit to Congress (or any
				committee of either House of Congress) a report, the Secretary or other
				official shall submit to Congress (or such committee) a copy of the report in
				an electronic format.
						(b)TreatmentThe
				submission of a copy of a report in accordance with this section shall be
				treated as meeting any requirement of law to submit such report to Congress (or
				any committee of either House of Congress).
						(c)DefinitionFor
				the purposes of this section, the term report includes any
				certification, notification, or other communication in
				writing.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						117. Reports to Congress: submission in
				electronic
				form.
					
					.
			(c)Effective
			 dateSection 117 of title 38, United States Code, as added by
			 subsection (a), shall apply with respect to a report submitted after the date
			 that is 90 days after the date of the enactment of this Act.
			
